Citation Nr: 1755529	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  16-00 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran and his spouse presented sworn testimony at an April 2017 hearing held at the RO chaired by the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1.  The evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss is related to his service.

2.  The evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have been met. 38 U.S.C. 1131, 5107 (West 2012); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have been met. 38 U.S.C. § 1131, 5107 (West 2012); 38 C.F.R § 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claims of entitlement to bilateral hearing loss and tinnitus are being granted herein.  Accordingly, VA's duties to notify and assist with respect to these issues are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide these issues.  38 U.S.C. § 5103, 5103A ; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1131.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. § 1112, 1113; 38 C.F.R. § 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Sensorineural hearing loss and tinnitus are qualifying chronic diseases as they are organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (holding that where there is evidence of acoustic trauma, the presumptive provisions of 38 C.F.R. § 3.309(a) include tinnitus as an organic disease of the nervous system).  As a result, service connection via the demonstration of continuity of symptomatology is applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when the Maryland CNC speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

During the VA examination in January 2014, the examiner noted the Veteran's current diagnosis of bilateral sensorineural hearing loss meeting the threshold requirements for hearing loss under 38 C.F.R. § 3.385.  The examiner also noted the Veteran's current complaints of tinnitus.  The requirements of Shedden element (1) have been met.

The Board acknowledges the January 2014 VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not caused by service, based on the rationale that the Veteran did not have hearing loss in service.  As the opinion is based on the Veteran's normal hearing during service, it is of limited probative value as the absence of a hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The Veteran attributes his current hearing loss and tinnitus to in-service noise exposure.  The Veteran's Certificate of Discharge documents his military occupational specialty of aviation machinist mate.  The January 2014 examiner indicated that the Veteran was exposed to hazardous noise during service.  The Board finds the Veteran's report of exposure to acoustic trauma to be credible given such is consistent with the circumstances of his service.  38 U.S.C. § 1154(b). Accordingly, in-service noise exposure is conceded and the requirements of Shedden element (2) have been met.

As for element (3) of Shedden, a medical nexus, the January 2014 VA examiner opined that the Veteran's bilateral hearing loss was less likely as not caused by acoustic trauma sustained during military service.  The rationale was that the hearing testing conducted at enlistment and at discharge did not have a significant threshold shift beyond normal variability/normal progression while the Veteran was in service.  The examiner further opined that the Veteran's tinnitus was less likely as not related to noise exposure or acoustic trauma incurred in military service based on the same rationale.

However, during the April 2017 hearing, the Veteran explained that he noticed hearing loss and tinnitus immediately following service around the age of 20.  He testified that he attended college following his service, and noticed a ringing in his ears when it was quiet, and that he would sit in the front of class in order to hear.  The Veteran further testified that he needed to play the television loudly and needed things repeated to him.  The Veteran's spouse, who has known him for about 35 years, testified that she noticed the Veteran's need for things to be repeated and to play the television loud when they first met.  Further, the Veteran testified that his profession after active service was in the field of human resources where he worked in an office setting and was not exposed to further hazardous noise.

Despite the negative nexus opinion from the VA examination, the Board finds the competent and credible statements of the Veteran and his spouse as to ongoing hearing loss and tinnitus since service to be of equal weight as the medical opinion.

Additionally, in March 2014, in a private medical opinion, Dr. T.C. opined that the level of noise that the Veteran was exposed to during service could cause hearing loss.  In an April 2017 medical opinion from a hearing instrument specialist, J.N. opined that, although it has been many years since the Veteran's service, the damage to the auditory nerve was likely done at that time, and it is at least as likely as not that the Veteran's hearing loss and tinnitus are due to noise exposure in service.

In view of the totality of the evidence, including the recognition of in-service noise exposure, current finding of sensorineural hearing loss and tinnitus, private medical opinions and the credible lay assertions of record, the Board finds the medical evidence is at least in relative equipoise regarding these issues.  When the evidence is in relative equipoise, the benefit of the doubt doctrine provides that such reasonable doubt will be resolved in favor of the Veteran.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Service connection for bilateral hearing loss and tinnitus is warranted.


ORDER

Service connection for bilateral hearing loss is granted.

 Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 


Department of Veterans Affairs


